Citation Nr: 0028037	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  99-08 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
trench foot, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of left trench foot.

3.  Entitlement to an increased (compensable) initial rating 
for shrapnel wound scars of the left lower leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has subjective complaints of intermittent 
numbness and pain on extreme cold, with no objective 
symptoms, residual of right trench foot.

3.  The veteran has subjective complaints of intermittent 
numbness and pain on extreme cold, with no objective 
symptoms, residual of left trench foot.

4.  The veteran's left leg shrapnel scars are well healed, 
asymptomatic and productive of no loss of function.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of right trench foot have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.104, 
Diagnostic Code 7122 (1997); 38 C.F.R. §§ 4.104, Diagnostic 
Code 7122 (1999).

2.  The criteria for a 10 percent rating for residuals of 
left trench foot have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.104, Diagnostic Code 7122 (1997); 38 C.F.R. §§ 
4.104, Diagnostic Code 7122 (1999).

3.  The criteria for a compensable initial evaluation for 
shrapnel wound scars of the left leg have not been met.  
38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran has presented claims which are plausible.  The Board 
is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue, except as outlined 
below.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

I.  Trench Feet

The veteran claims that he is entitled to more than a 10 
percent for his bilateral trench feet.  He was granted 
service connection and a noncompensable rating for residuals 
of bilateral trench feet effective from January 1954.  He 
submitted his claim for an increased rating in March 1997.  
In the April 1998 rating decision on appeal, the veteran was 
granted a separate 10 percent rating for residuals of right 
trench foot and a separate noncompensable rating for 
residuals of left trench foot.  The separate ratings were 
effective from March 1997.

On VA examination in February 1998 the veteran complained of 
intermittent numbness and pain, primarily in the right 
forefoot with weather changes.  He only had pain per se with 
extreme cold.  The veteran stated that he had to wear heavy 
insulated shoes and heavy socks in the cooler months.  
Examination revealed the veteran to have +1/+4 dorsalis pedis 
and posterior tibial pulses, bilaterally.  Digital hair was 
noted, bilaterally.  The veteran's skin was dry but otherwise 
within normal limits.  There was no rubor, dependency or 
pallor on elevation of either foot.  There was no pain 
elicited with direct palpation of the forefoot or toes, 
bilaterally.  X-rays of the feet were consistent with flat 
foot deformity.

Under the criteria of Diagnostic Code 7122 in effect when the 
veteran filed his claim, prior to January 12, 1998, mild 
symptoms of a cold injury or chilblains warranted a 10 
percent evaluation if unilateral, and the same evaluation, a 
10 percent evaluation, if bilateral.  With persistent 
moderate swelling, tenderness, redness, etc., unilateral 
symptoms warranted a 20 percent evaluation, and bilateral 
symptoms warranted a 30 percent evaluation.  With loss of 
toes, or parts, and persistent severe symptoms, unilateral 
severe residuals warranted a 30 percent evaluation; bilateral 
severe residuals warranted a 50 percent evaluation.  38 
C.F.R. § 4.104, Diagnostic Code 7122 (1997).

By regulatory amendments effective January 12, 1998, the 
schedular criteria for evaluating cold injury residuals were 
revised.  The revised rating criteria for cold injury 
residuals under Diagnostic Code 7122 provide, for unilateral 
injury, a 10 percent evaluation with pain, numbness, cold 
sensitivity, or arthralgia, or a 20 percent evaluation with 
pain, numbness, cold sensitivity, or arthralgia plus tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.  Each affected part, in 
this case the left foot and the right foot, is to be 
evaluated separately, and the ratings combined in accordance 
with 38 C.F.R. §§ 4.25 and 4.26.  The Board also notes that 
Diagnostic Code 7122 was again revised, effective in August 
1998, to reflect that the covered disability was residuals of 
"cold injury" rather than residuals of "frozen feet," but 
that change is not relevant to this claim.

Since the regulations were changed during the pendency of 
this appeal, the veteran is entitled to have applied 
whichever set of regulations provide him with the higher 
rating--at least after the January 1998 effective date of the 
new regulations.  See Rhodan v. West, 12 Vet. App. 55, 57 
(1998) (stating that the effective date rule established by 
38 U.S.C.A. § 5110(g) prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

1.  Rating Under Old Criteria

Under the old criteria, if both feet had residuals of frozen 
feet, the disability of both feet are rated together.  The 
veteran currently has a combined rating of 10 percent for his 
residuals of right and left trench feet.  The former criteria 
provides for a 10 percent rating for residuals of bilateral 
frozen feet resulting in mild symptoms, chilblains.  The 
Board finds that the veteran's claims of intermittent 
numbness of the feet, and pain in the forefeet on extreme 
cold, more nearly meet the requirements for a 10 percent 
rating under the former criteria.  The medical evidence does 
not show that the veteran has persistent moderate swelling, 
tenderness and redness of the feet, the criteria for the 30 
percent evaluation for bilateral residuals of frozen feet 
under the former criteria.  Thus, an increased rating under 
the old criteria is not warranted.

2.  Rating under New Criteria, from January 12, 1998

Under the revised criteria, in effect as of January 12, 1998, 
each affected body part may be evaluated separately.  As 
noted above, the April 1998 rating decision assigned a 10 
percent for residuals of right trench foot and a 
noncompensable rating for residuals of left trench foot.

At the time of the February 1998 VA examination, the veteran 
complained of intermittent numbness and pain, primarily in 
the right foot.  This indicates that the veteran had symptoms 
of both feet residual to his service-connected trench foot.  
Significantly, the February 1998 VA examination revealed no 
objective findings of any disability of either foot residual 
to his service-connected trench foot.  Specifically, there is 
no objective evidence that the veteran experiences arthralgia 
or other pain, numbness or sensitivity, plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis or X-ray abnormalities, as required 
for the next higher evaluation for each foot under the new 
criteria.

His complaints of intermittent numbness and pain in the left 
foot more nearly meet the criteria for an increased separate 
10 percent rating.  Accordingly, the evidence supports an 
increased separate 10 percent rating for residuals of left 
trench foot under the new criteria.  His complaints of 
intermittent numbness and pain in the right foot more nearly 
meet the criteria for his current separate 10 percent rating.  
Accordingly, an increased rating for residuals of right 
trench foot is not warranted under the new criteria.  

Based on the above, the Board finds that the veteran is not 
entitled to an evaluation in excess of the current 10 percent 
rating for the residuals of right trench foot, under either 
the old or new rating criteria, but that he is entitled to an 
increased separate 10 percent rating for residuals of left 
trench foot, under the current criteria for the evaluation of 
cold injuries.


II.  Shrapnel Scars of the Left Lower Leg

The veteran claims that he is entitled to a compensable 
rating for shrapnel scars of the left lower leg.  The April 
1998 rating decision on appeal granted service connection for 
shell fragment wound scars of the left lower leg, and 
assigned an initial noncompensable rating, effective from 
March 31, 1997.  As such, consideration must be given to 
whether separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

On VA examination in February 1998 the veteran reported that 
a piece of shrapnel grazed his left leg during service.  He 
went back to duty and finished the war without problems with 
his left leg.  The veteran reported that the left leg scar 
did not really bother him at all.  Objectively, there were 
two small scars, each about 1/2 cm in diameter on the 
posteromedial aspect of the mid portion of the left leg.  
They resembled chicken pox scars on the face in every way.  
They were characterized as neither physiologically or 
cosmetically of any significance.  The entire area was soft.  
There were no raised areas, no discoloration, and no 
depressions.  Muscle bellies were sound and strong.  The 
examiner had the veteran go up and down on his toes with both 
feet, one at a time, 25 times, without any problems, each 
time the veteran lifted his 180 pounds of weight.  Thus the 
function of the veteran's left leg was normal.  The diagnosis 
was shrapnel wound of the left lower leg, creating two small 
chicken pox like scars, with no significant cosmetic 
condition and of no physiological significance.

A compensable rating for scars requires that there be such 
symptoms as pain and tenderness on objective demonstration, 
limitation of function of the affected body part, or that the 
scar be poorly nourished, with repeated ulceration.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.  In 
this case, the veteran has not claimed to experience any such 
symptoms.  The veteran was noted to have two small scars of 
no cosmetic or physiological significance.  Accordingly, the 
Board finds that the veteran does not meet the criteria for a 
compensable rating for his shrapnel wound scars of the left 
leg.  The veteran is also not entitled to staged compensable 
ratings since he has not met the criteria for a compensable 
rating for shrapnel wound scars of the left leg at anytime 
since service connection was granted.  See Fenderson.


ORDER

Entitlement to an increased rating for residuals of right 
trench foot is denied.

Entitlement to a separate increased 10 percent rating for 
residuals of left trench foot is granted, subject to the 
applicable laws and regulations governing the award of 
monetary benefits.

Entitlement to a compensable rating for shrapnel wound scars 
of the left leg is denied.


		
	U. R. POWELL 
	Veterans Law Judge
	Board of Veterans' Appeals



 

